Case 2:20-cv-00955-JLB-NPM Document 60 Filed 04/09/21 Page 1 of 9 PageID 705




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

LEONARD G. HOROWITZ,
      Plaintiff,
vs.                                             Case No. 2:20-cv-00955-JLB-NPM
PFIZER INC., et al.,
      Defendants.
________________________________/
 DEFENDANTS PFIZER INC.’S AND HENRY SCHEIN, INC.’S RESPONSE
        TO PLAINTIFF’S MOTION FOR JUDICIAL NOTICE

      Defendants Pfizer Inc. (“Pfizer”) and Henry Schein, Inc. (“Schein”) respectfully

request this Court deny Plaintiff’s Motion for Judicial Notice of Public Records in

Response to Defendant Pfizer Inc.’s Motion for Judicial Notice of Public Records.

(Dkt. 57.) The Court should deny Plaintiff’s Motion on both procedural and

substantive grounds. Procedurally, Plaintiff failed to confer in good faith with Pfizer

and Schein under Local Rule 3.01(g) before filing his Motion. Substantively, Plaintiff

cannot meet his burden to establish that it is proper for the Court to take judicial notice

of the four Exhibits attached to Plaintiff’s Motion. Exhibits 1, 2, and 3 are not relevant

to Plaintiff’s claims, and Exhibits 2 and 4 are not from sources whose accuracy cannot

reasonably be questioned.
Case 2:20-cv-00955-JLB-NPM Document 60 Filed 04/09/21 Page 2 of 9 PageID 706




                                     ARGUMENT

I.     PLAINTIFF FAILED TO COMPLY WITH LOCAL RULE 3.01(g).

       Local Rule 3.01(g)(1) required Plaintiff to confer first with Pfizer and Schein in

a good faith effort to resolve his Motion before filing it, and Local Rule 3.01(g)(2)

required Plaintiff to certify that he had so conferred. Plaintiff failed to comply with

both of these requirements. He did not even attempt to confer with Pfizer or Schein

before filing his Motion, and his Motion does not include the required certification.

       The Court should deny Plaintiff’s Motion on this ground alone. See, e.g.,

Maldonado v. Baker Cty. Sheriff’s Office, 2021 WL 1193207, at *2, *10 (M.D. Fla. Mar.

30, 2021) (denying pro se plaintiff’s “notice” for judicial notice, in part, where plaintiff

failed to comply with Local Rule 3.01(g)); Balis v. Martin, 2021 WL 1104976, at *1

(M.D. Fla. Mar. 23, 2021) (“But [pro se] Plaintiffs also failed to comply with Local

Rule 3.01(g) before requesting relief, and on this basis alone, the motion is due to be

denied.”); see also Johnson v. Anderson, 2019 WL 3717900, at *14 (M.D. Fla. Aug. 7,

2019) (denying pro se plaintiff’s motion to amend where plaintiff failed to comply with

Local Rules 3.01(a) and 3.01(g)).

II.    PLAINTIFF CANNOT MEET HIS BURDEN TO ESTABLISH THAT
       THE COURT SHOULD TAKE JUDICIAL NOTICE OF THE EXHIBITS
       ATTACHED TO HIS MOTION.

       “One who requests judicial notice bears the burden of persuading the court that

the specific fact sought to be judicially noticed is not subject to dispute and is capable

of accurate and immediate determination by a source whose accuracy is not

reasonably subject to being questioned.” Learning Connections, Inc. v. Kaufman, Englett
                                             2
Case 2:20-cv-00955-JLB-NPM Document 60 Filed 04/09/21 Page 3 of 9 PageID 707




& Lynd, PLLC, 2012 WL 13103015, at *6 (M.D. Fla. Jan. 18, 2012) (citation omitted);

see also Fed. R. Evid. 201(c)(2) (judicial notice proper if party requests it and the court

is supplied with the necessary information). Further, because a “court’s decision to

take judicial notice of a fact is nothing more than a finding that the proffering party

need not undertake the burden of litigating the existence of the fact[,]” a court may

“refuse to take judicial notice of facts that are irrelevant to the proceeding or (in certain

contexts) otherwise excludable under the Federal Rules.” United States v. Falcon, 957

F. Supp. 1572, 1585 (S.D. Fla. 1997) (collecting cases), aff’d, 168 F.3d 505 (11th Cir.

1999). Applying this test, the Court should refuse to take judicial notice of any of the

Exhibits (and the facts therein) proffered by Plaintiff.1

               Exhibits 2 and 4 Are from Sources Whose Accuracy Can Reasonably
               Be Questioned.

       Courts should take judicial notice of a matter only if the moving party

establishes that the proffered fact comes from a source “whose accuracy cannot

reasonably be questioned.” Fed. R. Evid. 201(b)(2). In the Eleventh Circuit, facts set

out in media reports do not satisfy this requirement. See Cofield v. Ala. Pub. Serv.

Comm’n, 936 F.2d 512, 517 (11th Cir. 1991) (“[A] statement of fact appears in a daily

newspaper does not of itself establish that the stated fact is ‘capable of accurate and



1
 Plaintiff has also attached twenty-one additional documents to his Opposition to Defendant Schein’s
Motion to Dismiss (Dkt. 58). He has not separately requested judicial notice of these documents. See
Fed. R. Evid. 201(c)(2). To the extent Plaintiff requests the Court to take judicial notice of these
documents, Schein objects to each and every document for all the reasons outlined in this Response,
including that they are from sources whose accuracy can reasonably be questioned and/or are not
relevant to this proceeding.

                                                 3
Case 2:20-cv-00955-JLB-NPM Document 60 Filed 04/09/21 Page 4 of 9 PageID 708




ready determination by resort to sources whose accuracy cannot reasonably be

questioned.’”) (citation omitted); accord King v. Akima Glob. Servs., LLC, 775 F. App’x

617, 621 (11th Cir. 2019). Such news articles and writings on non-governmental

“informal websites” lack the reliability and accuracy of government websites and thus

fail to meet the requirements for judicial notice under Rule 201. See Smith v. Vestavia

Hills Bd. of Educ., 2018 WL 1408537, at *7 (N.D. Ala. Mar. 21, 2018) (“[T]he Court

agrees that facts set out in law review articles and informal websites (as opposed to

official government websites) are similar to facts set out in newspapers. As such, they

. . . not subject, without more, to any exception, including judicial notice.”), aff’d, 791

F. App’x 127 (11th Cir. 2019).2

       Here, Plaintiff seeks judicial notice of information from two non-governmental

“informal” sources without explaining how either source’s “accuracy cannot

reasonably be questioned.” Nor could he.

       Exhibit 2, from the American Dental Association website, is a news report on

the settlement of an antitrust class action lawsuit by Schein and its co-defendants in

that case. The Court should decline to take judicial notice of that news report. See

Smith, 2018 WL 1408537, at *7 (agreeing that the plaintiff’s use of information from

an online “transmedia storytelling site” and Wikipedia was akin to the use of

newspaper articles and other informal literature).


2
  See also Ambler v. Williamson Cty., 2021 WL 769667, at *4 n.8 (W.D. Tex. Feb. 25, 2021) (declining
to take judicial notice of video posted on local news website because courts “routinely have declined
to take judicial notice of facts asserted in news reports and newspapers”) (citing Cofield, 936 F.2d at
517).

                                                  4
Case 2:20-cv-00955-JLB-NPM Document 60 Filed 04/09/21 Page 5 of 9 PageID 709




       Exhibit 4 is an article authored by Plaintiff himself and published on the

Medical Veritas website, where Plaintiff is both the Editor-in-Chief and President.3

The article incorporates and provides commentary about Plaintiff’s response to an

FDA Warning Letter sent to him about his OxySilver product. Exhibit 4 is likewise an

improper source for judicial notice. See, e.g., Thompson v. Fla. Bar, 2007 WL 4380067,

at *1 (S.D. Fla. Nov. 20, 2007) (denying pro se plaintiff’s motion for judicial notice of

plaintiff’s own letters to the U.S. Attorney General and plaintiff’s own press release).

       In contrast to the information and documents which Pfizer has requested the

Court take judicial notice of—public records from FDA’s website and declarations

from the Federal Register—Plaintiff’s Exhibits 2 and 4 are not from government

sources or websites. Because Plaintiff has not shown that either informal source’s

“accuracy cannot reasonably be questioned,” the Court should refuse take judicial

notice of Exhibits 2 and 4 and any facts recited therein.

              Exhibits 1, 2, and 3 Are Not Relevant to This Proceeding.

       Plaintiff also requests that the Court take judicial notice of a press release from

the Department of Justice (Exhibit 1) and a report from the Department of Health and

Human Services (Exhibit 3). The Court should not take judicial notice of these

Exhibits or Exhibit 2 because, under Rule 201, none of them provide “adjudicative

facts” relevant to claims in this proceeding. See Falcon, 957 F. Supp. at 1585 (court may

“refuse to take judicial notice of facts that are irrelevant to the proceeding or (in certain


3
  MEDICAL VERITAS: THE JOURNAL OF TRUTH IN HEALTH SCIENCES, https://medicalveritas.org/
(last visited Apr. 6, 2021).

                                             5
Case 2:20-cv-00955-JLB-NPM Document 60 Filed 04/09/21 Page 6 of 9 PageID 710




contexts) otherwise excludable under the Federal Rules”); Fed. R. Evid. 201 advisory

committee’s note to 1972 amendment (“Adjudicative facts are simply the facts of the

particular case.”).

       Exhibits 1, 2, and 3 report on alleged conduct by Pfizer and Schein that has no

relevance to their alleged conduct at issue in this proceeding. Plaintiff’s Complaint

seeks to stop Pfizer and co-Defendant Moderna, Inc. from distributing their COVID-

19 vaccines, first authorized for emergency use in late 2020, because they are allegedly

unsafe, and also seeks damages for Defendants’ purported conspiracy to interfere with

Plaintiff’s sale of his liquid dietary supplement product. In contrast, Exhibit 1 is a press

release from 2009 purporting to detail a settlement reached by Pfizer for the promotion

of the drug Bextra (an NSAID), which has no bearing on Pfizer’s COVID-19 vaccine

developed more than a decade later. Exhibits 2 and 3 similarly lack relevance to this

proceeding. In addition to being from a source whose accuracy can be reasonably

questioned, Exhibit 2 notes a settlement reached by Schein and others in 2019 of an

antitrust class action lawsuit. Exhibit 3 cites Schein’s resolution of claims brought

under the Civil Monetary Penalties Law in 2014. Both Exhibits are completely

irrelevant to Plaintiff’s claims against Schein, including Plaintiff’s claims for an alleged

retaliatory personnel action over 25 years earlier in 1993.

       At bottom, Exhibits 1, 2, and 3 are textbook examples of a party attempting to

inject allegations of dissimilar conduct that have no relevance to the case at hand. In

a civil case like this one, such evidence is not permitted. See Fed. R. Evid. 404(b)(1)


                                             6
Case 2:20-cv-00955-JLB-NPM Document 60 Filed 04/09/21 Page 7 of 9 PageID 711




(“Evidence of any other . . . act is not admissible to prove a person’s character in order

to show that on a particular occasion the person acted in accordance with the

character.”). Since the evidence is excludable under the Federal Rules, the Court

should refuse to take judicial notice of it. See Falcon, 957 F. Supp. at 1585.

      Judicial notice is intended to relieve a party from undertaking the burden of

litigating the existence of facts whose accuracy cannot be reasonably questioned. But

where, as here, the “facts” sought to be judicially noticed have no bearing on the claims

at issue in the proceeding—and, indeed, are excludable under the Rules of Evidence—

the Court should not exercise its discretion to take judicial notice of such irrelevant

matters.

                                    CONCLUSION

      For all of these reasons, Pfizer and Schein respectfully request that this Court

deny Plaintiff’s Motion for Judicial Notice of Public Records in Response to

Defendant Pfizer Inc.’s Motion for Judicial Notice of Public Records.

Dated: April 9, 2021

                                            Respectfully submitted,

                                            /s Brian T. Guthrie
                                            Brian T. Guthrie
                                            Florida Bar No. 84232
                                            SHOOK, HARDY & BACON L.L.P.
                                            100 N. Tampa St., Suite 2900
                                            Tampa, FL 33602
                                            T: 813-202-7100
                                            F: 813-221-8837
                                            bguthrie@shb.com

                                            Daniel B. Rogers
                                            7
Case 2:20-cv-00955-JLB-NPM Document 60 Filed 04/09/21 Page 8 of 9 PageID 712




                                     Florida Bar No. 195634
                                     SHOOK, HARDY & BACON L.L.P.
                                     201 S. Biscayne Blvd. Suite 3200
                                     Miami, FL 33131
                                     T: 305-358-5171
                                     F: 305-358-7470
                                     drogers@shb.com

                                     Attorneys for Defendant Pfizer Inc.



                                     /s Thomas J. Cunningham
                                     Thomas J. Cunningham
                                     Florida Bar No. 0121997
                                     Tcunningham@lockelord.com
                                     LOCKE LORD LLP
                                     777 South Flagler Drive
                                     East Tower, Suite 214
                                     West Palm Beach, FL 33401
                                     Telephone: (561) 833-7700
                                     Facsimile: (561) 655-8719

                                     John P. McDonald
                                     Texas Bar No. 13549090
                                     jmcdonald@lockelord.com
                                     Madeleine E. Brunner
                                     Texas Bar No. 24105547
                                     maddie.brunner@lockelord.com
                                     LOCKE LORD LLP
                                     2200 Ross Avenue, Suite 2800
                                     Dallas, Texas 75201
                                     Telephone: (214) 740-8000
                                     Facsimile: (214) 740-8800

                                     Counsel for Defendant
                                     Henry Schein, Inc.




                                     8
Case 2:20-cv-00955-JLB-NPM Document 60 Filed 04/09/21 Page 9 of 9 PageID 713




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this 9th day of April 2021, I filed a true and

correct copy of the foregoing through the Court’s CM/ECF system. I further certify

that I served by E-Mail and U.S. Mail a copy of the filed document to the following

non-CM/ECF participant(s):

Leonard G. Horowitz, Pro Se
P.O. Box 150457
Cape Coral, FL 33915
T: 310-877-3002
E-Mail: editor@medicalveritas.org
                                                   /s Brian T. Guthrie
                                                   Attorney




                                        9
